Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 14-CV-793

                        EVELYN FARMER-CELEY, APPELLANT,

                                         V.


                         STATE FARM INSURANCE COMPANY,

                                        and

                              MARK PRAY, APPELLEES.

                           Appeal from the Superior Court
                             of the District of Columbia
                                  (CAV-10158-11)

          (Hon. Anthony C. Epstein and Hon. Stuart G. Nash, Trial Judges)

(Submitted June 16, 2015                                    Decided July 13, 2017)

        Craig D. Miller and Matthew P. Tsun were on the brief for appellant.

        O’Neil S. King and Erin A. Hockensmith were on the brief for appellee Mark
Pray.

        Before FISHER and THOMPSON, Associate Judges, and RUIZ, Senior Judge.

        RUIZ, Senior Judge: Appellant Evelyn Farmer-Celey brought a negligence

action after she was injured in an automobile accident allegedly caused by appellee
                                           2

Mark Pray, who was insured by State Farm Insurance Company. Pray moved for

summary judgment, arguing that appellant‟s amended complaint, which was filed

after the limitations period elapsed, did not relate back to the first, timely

complaint. The trial court agreed and dismissed the complaint. We reverse and

remand.

                                           I.



      Appellant‟s complaint alleged that on January 1, 2009, at the intersection of

Southern Avenue and 13th Place, Southeast, Pray‟s vehicle struck the vehicle in

which appellant was a passenger from behind.        As a result of the collision,

appellant suffered injuries to her back.



      The complaint was filed on December 27, 2011, a few days before the

limitations period expired on January 1, 2012. Appellant, who was proceeding pro

se and is in forma pauperis, styled the caption of the complaint identifying the

defendant as “State Farm Ins. Co. for Mark Pray, et al.”1 It appears Pray was in

_____________________________
      1
        The record contains two captions for the initial complaint, one typed and
one handwritten. Both are dated December 27, 2011, and signed by appellant.
The caption of the typewritten complaint reads:

Evelyn Celey
800 Southern Avenue S.E.
Washington, DC 20032
                                                             (continued . . .)
                                         3

custody at the time. Appellant asserted in a motion and in an affidavit that she

named two defendants in her first pro se complaint but that because she did not

know Pray‟s address, only State Farm‟s address was noted on the complaint. State

Farm represented in a motion to the court that it did not know Pray‟s address at the


____________________________
(. . . continued)

Mailing address:
1829 Oak Drive
Waldorf, MD 20914

Evelyn Celey,
                  Plaintiff,
          vs.

State Farm Insurance, for Mark Pray,
et al
Claim Number: 09-5135-154
Date of Loss: January 1, 2009
Insured: Mark Pray
                 Defendant

      The caption of the handwritten complaint reads:

Evelyn Farmer-Celey, Pro Se
800 Southern Ave. SE
Washington DC 20032
Mailing Address: 1829 Oak Drive
Waldorf, MD 20914      Plaintiff
                        vs.

State Farm Ins. Co for Mr. Mark Pray
MD Field Auto Claims
PO Box 953, Frederick, Md 21705-0953
                     Defendants
                                          4

time. According to appellant‟s affidavit and motion, State Farm requested that she

forward all documents to it because it is Pray‟s “authorized agent and legal

representative.”



      On February 21, 2012, State Farm filed a motion to dismiss the claim against

it, arguing that in this jurisdiction negligence actions must proceed directly against

the tortfeasor, not the insurer, and that “Pray, the alleged tortfeasor, was never

named as a defendant.” Appellant responded by filing a motion for leave to amend

the complaint to correct the ambiguity caused by her “administrative error.” The

trial court gave leave, on March 12, 2012, and ruled that “with the change in

defendant” the amended complaint should be filed by March 23, and a new

summons obtained, both of which needed to be served on Pray pursuant to

Superior Court Civil Rule 4, because service of the initial complaint on State Farm

did not suffice.



      On May 9, 2012, appellant filed an amended complaint.              The caption

identified Pray as a defendant, “c/o Attorney & Legal Representative State Farm

Ins. Co.”2 State Farm was also separately identified as a defendant. The trial court

_____________________________
      2
          The handwritten amended complaint‟s caption reads:

Evelyn Farmer-Celey       Plaintiff
                                                               (continued . . .)
                                          5

effectuated service3 on both Pray and State Farm.4 The amended complaint was

left with Pray‟s mother, at her address in the District of Columbia; after no answer

was filed, the trial court entered a default judgment against Pray. Upon learning of

the default judgment, Pray successfully moved to vacate and to quash the service

of process by arguing that delivery of the pleading at his mother‟s address was

insufficient because he was not residing there as he was then imprisoned in

Pennsylvania. It was through this motion that the trial court and appellant first

learned where Pray was incarcerated. Pray was then served with the amended

complaint at the place of his incarceration.


____________________________
(. . . continued)
800 Southern Ave # 1012
WDC 20032
*Mailing Address
1829 Oak Drive
Waldorf MD 20914
                        vs.
Mark Pray, et al
Claim #09-5135-154 Defendants
c/o Attorney & Legal Representative         State Farm Ins. Co.
State Farm Ins. Co.                         MD Field Auto Claims
MD Field Auto Claims                        PO Box 953
PO Box 953, Frederick, Md 21705-0953       Frederick, MD 21705-0953
      3
         It was the trial court‟s responsibility to effectuate service because of the
appellant‟s in forma pauperis status. Super. Ct. Civ. R. 54-II (i).
      4
          On June 26, 2012, the complaint against State Farm was dismissed for
failure to state a claim. Appellant does not appeal dismissal of the complaint
against the insurer.
                                           6


      On August 12, 2013, Pray filed a Rule 12 (b)(6) motion to dismiss, arguing

that the amended complaint had added him as a defendant and was filed outside of

the statute of limitations period. He claimed that he did not have notice of the

initial complaint during the limitations period. Pray did not simultaneously raise a

Rule 12 (b)(5) (insufficiency of service of process) motion arguing that the

amended complaint was not properly served at the prison.



      The trial court denied Pray‟s motion to dismiss on August 30, 2013,

reasoning that it could not conclude, based only on the complaint, that Pray did not

have timely notice, but stated that Pray could raise the statute of limitations

defense on summary judgment. After completion of discovery, Pray moved for

summary judgment on March 24, 2014, arguing that the amended complaint was

time-barred. The trial court granted Pray‟s motion on July 7, 2014, concluding that

appellant‟s amended complaint, filed outside of the limitations period, changed a

party by substituting Pray as a defendant for State Farm and did not relate back to

the initial complaint because Pray was not served and did not otherwise have

sufficient notice of appellant‟s lawsuit within the limitations period.
                                         7


                                        II.



      Appellant argues that the trial court erred by granting summary judgment on

the ground that her amended complaint was time-barred because her initial, timely

complaint sufficed to name Pray as a defendant. Alternatively, she argues that the

amended complaint, which sought only to clarify that Pray was a named defendant

and the relationship between Pray and State Farm, related back to her initial

complaint.



      On appeal, we review the trial court‟s grant of summary judgment de novo,

by the same standard the trial court was obligated to use to evaluate the motion.

See Young v. U-Haul Co., 11 A.3d 247, 249 (D.C. 2011). Summary judgment is

proper if “the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of law.”

Id. (citation and internal quotation marks omitted). The sufficiency of a complaint

is a question of law. See Wilson v. Wilson, 785 A.2d 647, 649-50 (D.C. 2001).
                                           8

      We review the claim on appeal in light of the text and judicial interpretation

of the Superior Court Rules of Civil Procedure and their application to the

complaints filed by the pro se litigant in this case. The formal requirements for a

complaint are straightforward, and minimal, with “no technical forms of pleadings

or motions . . . required.” Super. Ct. Civ. R. 8 (e). The caption of the complaint

must include the name of the court, the title of the action, and the name of the party

on whose behalf the pleading is filed. Super. Ct. Civ. R. 10 (a). The title of the

action “shall include the names of all parties.” Id. Pleadings must also include the

“full residence address, and unless the party is represented by counsel,

the . . . telephone number, if any” of the party on whose behalf the pleading is

filed. Super. Ct. Civ. R. 10-I (b). There is no requirement that the address or

telephone number of the defendant be included in the complaint.



      A complaint may be amended once as a matter of course before a responsive

pleading is filed, or by leave of court which “shall be freely given when justice so

requires.” Super. Ct. Civ. R. 15 (a). The rules provide that an amended complaint

“relates back to the date of the original pleading” in three circumstances. Id. at (c).

If the “amendment changes the party or the naming of the party against whom a

claim is asserted,” it will relate back if “the claim or defense asserted . . . arose out

of the [same] conduct, transaction or occurrence set forth in the original
                                          9

[complaint],” id. at (c)(2), and the newly named party “has received such notice of

the institution of the action that the party will not be prejudiced in maintaining a

defense on the merits, and [] knew or should have known that, but for a mistake

concerning the identity of the proper party, the action would have been brought

against the party.” Id. (c)(3)(A)-(B). “There is, therefore, a two-step inquiry

courts ordinarily must undertake: did the amendment „change the party‟? and if

so, did the amending party satisfy the notice requirements . . .?” Pritchett v.

Stillwell, 604 A.2d 886, 888 (D.C. 1992).



      In applying rules of civil procedure we follow the express injunction that

they “shall be construed and administered to secure the just, speedy, and

inexpensive determination of every action,” Super. Ct. Civ. R. 1, and that “[a]ll

pleadings shall be so construed as to do substantial justice.” Super. Ct. Civ. R.

8 (f). Thus, “pleadings should be liberally construed in favor of the pleader,”

Indus. Bank of Wash. v. Allied Consulting Servs., 571 A.2d 1166, 1167-68 (D.C.

1990) (referring to “inartfully drafted complaint”). It is long established that Rule

15 (c) is to be applied liberally, Pritchett, 604 A.2d at 890 (citing Hartford

Accident & Indem. Co. v. District of Columbia, 441 A.2d 969, 972 n.4 (D.C.

1982)), “to further the rule‟s purpose: to ensure „that litigation be decided upon the

merits rather than upon technical pleading rules.‟” Id. (quoting Strother v. District
                                         10

of Columbia, 372 A.2d 1291, 1297 (D.C. 1977)). Liberal application of Rule 15 is

especially relevant when the purpose of an amendment is to clarify the “identity of

an existing party and not to add a new one.” Id. (citing Keith v. Washington, 401

A.2d 468, 470 (D.C. 1979)). The liberal application of rules of procedure and

construction of pleadings is particularly apt in litigation pursued by a party without

legal representation. On matters involving pleadings, timeliness of filings, and

service of process “pro se litigants are not always held to the same standards as are

applied to lawyers.” MacLeod v. Georgetown Univ. Med. Ctr., 736 A.2d 977, 980

(D.C. 1999).



      With these principles in mind, we consider whether the trial court erred in

granting summary judgment based on its application of Rule 15 (c). We conclude

that the original complaint named Pray as a defendant and that the amended

complaint thus did not change the name of the defendant. Therefore, the relation-

back requirements of Rule 15 (c) never came into play.



      The original complaint was captioned “State Farm Ins. Co. for Mark Pray, et

al.,” and the trial court described the original complaint as naming “only State

Farm as agent for Mr. Pray.” We disagree with the trial court‟s reading of the

complaint. Even if the manner in which appellant styled the caption, “for Mark
                                          11

Pray,” is unconventional, it expressly and correctly identified Pray by name in the

part of the caption labeled “Defendant.” See note 1 supra. The use of “for,”

moreover, is indicative that State Farm is the agent and Pray the real party in

interest.   Indeed, as State Farm acknowledged in its motion to dismiss, the

allegations in the complaint made clear that the lawsuit sought to hold Pray liable

for his alleged negligence and that State Farm was his agent.5 Appellant‟s motion

for leave to amend made clear that the purpose of the amendment was simply to

correct an “administrative error” by clarifying that Pray was always intended to be

a defendant; no new names were added to the complaint and the only difference

was that the order in which Pray and State Farm were listed was inverted to more

clearly show the relationship between the two. See note 2 supra. In effect, the
_____________________________
       5
         Pertinent parts of the original complaint allege as follows: (1) “Mr. Mark
Pray negligently rear ended Mr. Farmer‟s vehicle after Mr. Pray proceeded without
yielding right of way to traffic in front of him at a stop light or the directive of the
red traffic signal”; (2) “Mr. Pray and his representative from State Farm concede
responsibility for the damages to the vehicle and liability for bodily injury to the
passengers of the vehicle”; (3) “Mr. Pray grossly failed to drive reasonably or
responsibly resulting in permanent injury to Ms. Celey by failing to maintain a safe
distance, failing to come to a stop, failing to yield right of way to existing traffic
ultimately rear ending a vehicle standing still in compliance with the traffic signal,
a red stop light”; and (4) “Because of the nature and negligent, avoidable collision
caused by Mr. Pray Ms. Celey believes that this Court should grant her punitive
damages, pain and suffering, any lost wages as well as her current and future
medical cost.” The complaint alleges that Pray and State Farm “concede
responsibility” for the property and personal injury damages, and that the parties
had been in settlement negotiations. The complaint also stated that the “parties are
D.C. residents.” The complaint‟s recitation of underlying facts, assertion of the
parties‟ residence in the District of Columbia, and use of the plural “concede
responsibility,” all indicate that Pray was sued as a defendant.
                                         12

amended complaint explained that in the absence of an address for Pray, the “for”

in the original complaint meant that the complaint was filed “c/o” State Farm as

Pray‟s “attorney and legal representative.” On its face the initial complaint met the

requirements of Rule 10 because it named Pray and identified him as a defendant.

Bearing in mind that pleadings are to be liberally interpreted in favor of the pleader

and the caution we have expressed that technical procedural pleading requirements

should not be used to thwart pro se litigants, we conclude that the initial complaint

sufficed to name Pray as a defendant. As there was no “change” in the “name or

naming” of Pray as the defendant in the amended complaint, there is no cause to

inquire whether the relation-back principles of Rule 15 (c), i.e., whether Pray had

notice of the amended complaint during the limitations period, were satisfied. To

come within the statute of limitations, it is enough that a complaint was filed with

the court during the limitations period. See Super. Ct. Civ. R. 3; Varela v. Hi-Lo

Powered Stirrups, Inc., 424 A.2d 61, 69 (D.C. 1980) (en banc) (holding that “filing

tolls the statute of limitations”).    As the trial court dismissed the amended

complaint as time-barred based on the incorrect conclusion that the initial timely

complaint did not name Pray as a defendant, we reverse the grant of summary

judgment.



      We need not inquire into whether service of process on Pray was timely, “a
                                         13

consideration that is „different and separate‟ from the consideration of whether

[the] complaint was timely filed,” Baba v. Goldstein, 996 A.2d 799, 802 (D.C.

2010) (quoting Miner v. CSX Transp., Inc., 626 A.2d 908, 910 (D.C. 1993)).6 Pray

challenged the sufficiency of service at his mother‟s address as a ground to vacate

the default judgment, because he did not reside there as he had been convicted and

was in custody. The trial court granted the motion and vacated the default order.

Pray was served in prison. He then moved to dismiss on the pleadings, arguing

that the amended complaint was time-barred, but he did not file a motion asserting

that appellant had not acted diligently in effecting service. Thus, the question of

the timing of service (as opposed to the timelinesss of the filing of the complaint)

has not been preserved for appeal. See District of Columbia Metro. Police Dep’t v.

Fraternal Order of Police/Metro. Police Dep’t Labor Comm., 997 A.2d 65, 73-74

(D.C. 2010) (objection to service of process will not be considered on appeal if not


_____________________________
      6
         Citing Pritchett, the trial court relied on the facts that Pray‟s address was
not included in the initial complaint, that he was not served with that complaint,
and that State Farm was not Pray‟s agent for service of process. As noted above,
none of these elements is required to be included in a complaint or to toll the
statute of limitations. Moreover, Pritchett dealt with a different situation, where
the complaint named a non-suable, unincorporated business and identified its
suable sole proprietor as “President” for service of process. Pritchett, 604 A.2d at
888. The court in Pritchett considered that naming the business as the defendant
was merely a “misnomer” that was corrected by the amended complaint — it did
not change the party who had been served and was before the court. Id. In the
present case, there was no change as there was no misnomer in the initial
complaint.
                                          14

raised in trial court).7



       Having concluded that appellant‟s initial timely complaint named Pray as a

defendant, we reverse the trial court‟s grant of summary judgment concluding that

appellant‟s complaint against Pray was time-barred. The case is remanded for

further proceedings.

                                               So ordered.

_____________________________
       7
          Had Pray filed a motion challenging the process served on him in prison,
the trial court would have been obligated to determine whether appellant‟s failure
to serve Pray within the time period set out in Rule 4 (m) should have been
excused after taking into account the various factors we have set out for
considering whether there is “good cause why the case should not be dismissed.”
Super. Ct. Civ. R. 41 (b); see Baba, 996 A.2d at 803-04 (noting that in addition to
plaintiff‟s failure to comply with the requirement for time of service under Rule 4
(m), factors to be considered under Rule 41 (b) include prejudice to plaintiff from
dismissal of complaint “considered against” prejudice to defendant from
continuing the case, “reasonable diligence” of plaintiff, and other relevant factors).
In this case an additional relevant factor is that it was the trial court that effected
service on Pray because appellant was proceeding in forma pauperis. See note 3
supra; Herbin v. Hoeffel, 727 A.2d 883, 887-89 (D.C. 1999) (noting that failure to
comply with timing requirement of Rule 4 (m) was attributable to trial court‟s
nonperformance of its obligations). As it was not presented with a motion
challenging the timing of service, the trial court did not consider the relevant
factors or make a determination whether the case should be dismissed under Rule
41 (b). See generally Rule 12 (g), (h)(1)(A) (providing that “defense of lack of
jurisdiction over the person, insufficiency of process, or insufficiency of service of
process [Rule 12 (b)(2), (4), (5),] is waived [] if omitted” when it was
contemporaneously available at the time a Rule 12 (b)(6) motion was made); Slater
v. Biehl, 793 A.2d 1268, 1271 (D.C. 2002) (noting that whereas the court‟s subject
matter jurisdiction cannot be waived, “a failure to plead lack of personal
jurisdiction by motion or responsive pleading results in waiver” (citing Super. Ct.
Civ. R. 12 (h)(1)).